THOMPSON, J.
Eddie E. Newingham appeals his designation as a sexual predator based solely upon his criminal conviction pursuant to section 775.21(4)(a)(l)(a), Florida Statutes. Newingham contends that the statute is unconstitutional because it violates the right to procedural due process. We affirm because we have held the statute constitutional. Metaxotos v. State, 876 So.2d 1261 (Fla. 4th DCA July 7, 2004); Johnson v. State, 875 So.2d 1281 (Fla. 5th DCA July 2, 2004); Martin v. State, 864 So.2d 589 (Fla. 5th DCA 2004); Miller v. State, 861 So.2d 1283 (Fla. 5th DCA 2004). As we have done previously, we certify conflict with Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003).
AFFIRMED.
GRIFFIN and ORFINGER, JJ., concur.